     Case 1:20-cv-01419-APM Document 192-1 Filed 02/02/21 Page 1 of 10




RAFAEL URENA
CURTIS LEE MORRISON
KRISTINA GHAZARYAN
ABADIR BARRE
PHILIP DULCOS
THE LAW OFFICE OF RAFAEL UREÑA
925 N. La Brea, 4th Floor
Los Angeles, California 90038
Telephone: (703) 989-4424
Email: curtis@curtismorrisonlaw.com
Attorneys for Plaintiffs


                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



      DOMINGO ARREGUIN GOMEZ, et al.,

             Plaintiffs,

             v.
                                                Civil Action No. 20-1419 (APM)
      JOSEPH R. BIDEN, President of the
      United States of America, et al.,

             Defendants.




      MOHAMMED         ABDULAZIZ
      ABDULBAGI MOHAMMED, et al.,

             Plaintiffs,

             v.                                  Civil Action No. 20-1856 (APM)

      ANTONY BLINKEN, Secretary,
      U.S. Department of State, et al.,




                                          1
Case 1:20-cv-01419-APM Document 192-1 Filed 02/02/21 Page 2 of 10




       Defendants.




 CLAUDINE NGUM FONJONG, et al.,

       Plaintiffs,

       v.
                                          Civil Action No. 20-2128 (APM)
 JOSEPH R. BIDEN, President of the
 United States of America, et al.,

       Defendants.




 AFSIN AKER, et al.,

       Plaintiffs,

       v.                                 Civil Action No. 20-1926 (APM)

 JOSEPH R. BIDEN, President of the
 United States of America, et al.,

       Defendants.




 MORAA ASNATH KENNEDY, et al.,

       Plaintiffs,
                                          Civil Action No. 20-2639 (APM)
       v.

 JOSEPH R. BIDEN, President of the
 United States of America, et al.,

       Defendants.

                                     2
           Case 1:20-cv-01419-APM Document 192-1 Filed 02/02/21 Page 3 of 10




      MEMORANDUM IN SUPPORT OF MOHAMMED, FONJOG, AND KENNEDY
    PLAINTIFFS’ MOTION TO LIMIT REVIEW TO THE ADMINSTRATIVE RECORD
        AND TO STRIKE DEFENDATS’ EXTRA-RECORD EVIDENCE AND ITS
                               REFERENCES


     I. Introduction

           On January 21, 2021, Defendants moved this Court for partial summary judgement on

Plaintiffs’ claims pursuant to the “Administrative Procedure Act (APA), mandamus, and related

claims concerning visa adjudication and issuance.” ECF 189; ECF 189-1. Defendants attached to

their motion the Declaration of Edward Ramotowski, ECF No 189-2, and the Declaration of

Brianne Marwaha, ECF No 189-3 (hereafter referred to as “the extra-record declarations”). These

declarations offer new, asynchronous explanations and rationalizations made for the purposes of

litigation. Because review of Plaintiffs’ claims is limited to the agencies’ administrative record,

submitted on August 20, 2020, and Defendants have made no showing that these extra-record

declarations fit this District’s limited exceptions to the record review rule, this Court should strike

the declarations and all references to declarations in Defendants’ motion for partial summary

judgment. 1

     II.      Standard of Review

     Claims asserted directly under the APA are bound by the APA’s requirement that review of

agency action be based upon “the whole record or those parts of it cited by a party.” 5 U.S.C. §

706. Thus, judicial review of agency action be limited to “the full administrative record that was

before the [agency]” at the time that it made its decision. Citizens to Pres. Overton Park, Inc. v.



1
  Plaintiffs have attached a list of references to the extra-record declaration made in Defendants’ partial motion for
summary judge hereto as exhibits. See Ex. 1, References to Declaration of Edward Ramotowski; Ex. 2, Declarations
of Brianne Marwaha.

                                                              3
       Case 1:20-cv-01419-APM Document 192-1 Filed 02/02/21 Page 4 of 10




Volpe, 401 U.S. 402 (1971). "Supplementation of the administrative record is the exception, not

the rule." Ali v. Pompeo, No. 16-CV-3691-KAM-SJB, 2018 U.S. Dist. LEXIS 76891, at *11

(E.D.N.Y. May 2, 2018)(citing Pac. Shores Subdivision, Cal. Water Dist. v. U.S. Army Corps of

Eng'rs, 448 F. Supp. 2d 1, 5 (D.D.C. 2006)).

   III.      Argument

    “[I]n cases where Congress has simply provided for review, without setting forth the standards

to be used or the procedures to be followed, this Court has held that consideration is to be confined

to the administrative record and that no de novo proceeding may be held.” See United States v.

Carlo Bianchi & Co., 373 U.S. 709, 715 (1963).

             A. Record Review Rule

          Since the Supreme Court’s decision in Citizens to Preserve Overton Park, Inc. v. Volpe, it

has been a truism of administrative law that judicial review of informal agency actions should be

limited to “the full administrative record that was before the [agency]” at the time that it made its

decision, a requirement that has come to be known as the “record review rule.” 401 U.S. 402

(1971).     As the Court has explained, “the focal point for judicial review should be the

administrative record already in existence, not some new record made initially in the reviewing

court.” Camp v. Pitts, 411 U.S. 138, 142 (1973). Without the record review rule, the court’s limited

review of the agency’s decision under section 706 of the APA, would be transformed into a de

novo inquiry that will inevitably lead the reviewing court to substitute its judgment for that of the

agency. See Pierce, Jr., 2 Administrative Law Treatise § 11.6, at 1048 (5th ed. 2010) (“[M]ost

circuit court opinions simply recite and apply the record rule as the basis for holding that a

reviewing court cannot go beyond the administrative record.”)          “To review more than the

information before the Secretary at the time she made his decision risks our requiring



                                                      4
       Case 1:20-cv-01419-APM Document 192-1 Filed 02/02/21 Page 5 of 10




administrators to be prescient or allowing them to take advantage of post hoc rationalizations.”

Walter O. Boswell Mem’l Hosp. v. Heckler, 749 F.2d 788, 792 (D.C. Cir. 1984). Accordingly, it

is standard practice for the courts to cite the record review rule as the starting point for all review

of informal agency action under the APA.

              B. Defendants’ extra-record declarations do not fall under an exception.

        Defendants offer a brief one-sentence argument that the extra-record declarations may

supplement the administrative record with a post hoc rationalizations because the extra-record

declarations “illuminate[] reasons obscured but implicit in the administrative record.” ECF 189-1

at p. 26. However, Defendants offer no explanation on how the extra-record declarations bring

clarity to the administrative record or how those explanations are implicit in the administrative

record. Also, the declarants themselves do not offer any information that the information provided

is more than a post-hoc rationalization of agency action blatantly created for the purposes of

litigation.

                 1. The extra-record declarations do not offer reasoning implicit in the

                    administrative record.

        Defendants misplace support for their position on Clifford v. Pena. 77 F.3d 1414 (D.C. Cir.

1996). In Clifford, the supplemental declaration was offered “to provide the court with background

information about the subsidy program and the current state of the American shipping industry,

information underlying the [agency] decision and well known to the agency and to the parties.” 77

F.3d at 1418. Thus, this declaration in Clifford “merely illuminated reasons obscured but implicit

in the administrative record.” Id.

        First, Defendants here make no attempt to rationalize how the Ramotowski’s newly

elucidated historical agency interpretation was “obscured but implicit” in the administrative



                                                      5
       Case 1:20-cv-01419-APM Document 192-1 Filed 02/02/21 Page 6 of 10




record, See generally ECF 189-1, nor can they because there is no implication in the administrative

record that the agency was guided by a historical interpretation of 1182(f). See generally CAR.

Defendants also cannot explain how secret sections of the Field Affairs Manual 2 or the interagency

coordination cited throughout the Ramotowski Declaration would be well known to the parties.

See Id. at ¶ 12. As such, the extra-record declarations should be stricken.

                2. The extra-record declarations do not offer a post-hoc account of the agency

                    action.

        Second, Defendants rely on Olivares v. Transp. Sec. Admin., 819 F.3d 454, 464 (D.C. Cir.

2016). Defendants argue that Courts can consider a “post-hoc account” of an agency decision in

declaration form where it “furnishes an explanation of the administrative action that is necessary

to facilitate effective judicial review.” Id. Defendants’ averments fail to explain that the Court in

Olivares considered the post hoc account because it expressed the agency's reasoned,

contemporaneous explanation for its decision, it contained no new rationalizations, it was merely

explanatory of the original record, and crucially it was based on facts, as it confirmed that the

agency's decision was based on some concrete information relating to Petitioner's personal history,

which raised reasonable suspicions and caused the agency to reach an informed judgment. Id.

        Unlike in Olivares, Defendants advance a “post hoc rationalization” rather than “post-hoc

account.” In Olivares, the declaration was submitted by the Government official who acted on

behalf of the government. 819 F.3d at 458. Here, the extra-record declarations are not submitted

by the decision maker in the Certified Administrative Record. Also, the declaration in Oliveres

contained “no new rationalizations.” Here, the entirety of the Ramatowski declaration is to support



2
      9    FAM       302.14.-10(B)  is not    publicly     available.        See    Redacted     FAM      at
https://fam.state.gov/fam/09FAM/09FAM030214.html) (last accessed on February 1, 2021). See also ECF 189-2 at
¶ 5, 6.

                                                         6
       Case 1:20-cv-01419-APM Document 192-1 Filed 02/02/21 Page 7 of 10




an entirely new basis for its agency action – the “historical interpretation of the statute.” ECF 189-

1 at p. 15. There is absolutely no indication that Ramotowski’s analysis of the State Department’s

“historical interpretation” of 1182(f) was contemporaneous to the agency action. Ramatowski

make any mention of the administrative record in his declaration and there is no mention of any

historical analysis in the administrative record.

       Further, key parts of the extra-record declarations are not based on known facts at the time

of the agency action. In the Ramotowski Declaration, the declarant offers conjecture about what

would happen if they followed this Court’s interpretation of 1182(f). See ECF 189-2 at ¶ 11, 12.

This clearly was not post hoc account for the agency action, but a blatant post hoc rationalization

made in contemplation of litigation.

         Also, nowhere in the Marwaha declaration is there any indicia that any explanations

provided are accounting of the agency decision making process. See generally ECF 189-3. Rather,

the Marwara Declaration offers facts that occurred after the agency action. See ECF 189-3 at ¶ 8,

9. These post decision facts are impermissibly offered to support the agency decision. As such,

the extra-record declarations should be stricken.

               3. The extra-record declarations were not previously considered.

       Defendants also rely on Appeal of Bolden to support supplementing the administrative

record. 848 F.2d 201, 207 (D.C. Cir. 1988). The Bolden Court found that the supplemental

documents merely illuminated what the administrative record suggested. Id. The Bolden Court

also found that since the plaintiffs filed the action before the agency made a final decision, the

agency was required to supplemental document after the suit had commenced Id.

       Here, Defendants make no attempt to explain the leap between the Certified Administrative

Record and the extra-record declarations. Nor can the because the Defendants have contritely



                                                      7
       Case 1:20-cv-01419-APM Document 192-1 Filed 02/02/21 Page 8 of 10




constructed the extra-record declarations to (1) counter Plaintiffs’ argument that the agency action

to suspend the processing of Plaintiffs’ visa applications was arbitrary and capricious and contrary

to law and (2) offer new explanations for its actions. Plaintiffs in this suit did not commence

litigation before the final agency action, nor is the declaration considered by the Defendants to be

part of the administrative record. As such, the extra-record declarations should be stricken.

              C. The extra-record declarations and Defendants’ references to them should be

                  stricken.

           Where extra-record materials are improperly referenced in or attached to a motion, as is

the case with Defendants motion for partial summary judgment, it is well-established that the

materials and references in the motion, and arguments based upon them, should be stricken. See

Nat. Res. Def. Council v. EPA, 683 F.2d 752, 753 n.2 (3rd Cir. 1982). This relief is appropriate

here, where the extra-record declarations are cited throughout the partial motion for summary

judgment of Defendants.

     IV.      Conclusion

           Defendants’ reliance on extra-record evidence for it APA claims defies precedent and

cannot be permitted. Defendants’ motion for partial summary judgment should be based upon the

administrative record, not the extra-record declarations submitted in contemplation of this

litigation.

           Accordingly, Mohammed, Fonjong, and Kennedy Plaintiff this Court should strike the

declarations of Edward Ramotowski and Brianne Marwaha and any reference to or reliance on the

extra-record declaration in Defendants’ motion for partial summary judgement.

//




                                                      8
      Case 1:20-cv-01419-APM Document 192-1 Filed 02/02/21 Page 9 of 10




//



//



Dated: February 1, 2021
       Venice, CA


                                         Respectfully submitted,

                                         /s/ Rafael Urena
                                         Rafael Urena
                                         Curtis Lee Morrison
                                         Abadir Barre
                                         Kristina Ghazaryan
                                         Philip Duclos
                                         The Law Office of Rafael Urena
                                         925 N. La Brea Ave, 4th Floor
                                         Los Angeles, CA 90038
                                         Tel: (703) 929-4424
                                         ru@urenaesq.com
                                         Attorneys for the Plaintiffs




                                        9
      Case 1:20-cv-01419-APM Document 192-1 Filed 02/02/21 Page 10 of 10




                                    CERTIFICATE OF SERVICE

               On the below date, I electronically filed MOHAMMED, FONJOG, AND

KENNEDY PLAINTIFFS’ MOTION TO LIMIT REVIEW TO THE ADMINSTRATIVE

RECORD AND TO STRIKE DEFENDATS’ EXTRA-RECORD EVIDENCE, and all

attached exhibits, with the Clerk of the United States District Court for the District of Columbia,

using the CM/ECF System. The Courts CM/ECF System will send an electronically email all

noticed parties to the action who are registered with the Court’s CM/ECF System.


Dated: February 1, 2021
       Venice, CA


                                                     Respectfully submitted,

                                                     /s/ Rafael Urena
                                                     Rafael Urena




                                                    10
